DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/25/2021. Claims 1 and 3-4 are presently pending and are presented for examination. 	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant’s amendments, see pages 5-7, filed 8/25/2021, with respect to the Drawing Objection, Claim Objection, and 112(f) interpretations have been fully considered and are persuasive.  The Objection of Fig 12, Objection of claim 3, and 112(f) interpretations of claims 1-4 have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed 8/25/2021, with respect to claim 1 has been fully considered and are persuasive.  Particularly, the Applicant has argued that neither Hayakawa nor Choi teach the newly added limitation to claim 1, in which a screen which displays a first viewpoint image in a first display region, while simultaneously displaying a second viewpoint image in a second display region. Hayakawa discloses a display screen which incorporates two separate display regions, the regions each showing a vehicle from different angles at a simultaneous instance (see at least [0040], [0119]-[0120], and Fig 7A).  Therefore, the rejection has been withdrawn.  The region on the right side of the display shown in Hayakawa shows a viewpoint other than what the current application describes, however, upon further consideration, a new ground(s) of rejection is made in view of HA et al. (US-2017/0355307; hereinafter HA) which teaches a display with two regions, similar to that as disclosed by Hayakawa, where the right side region displays an around view image of the vehicle and its surroundings.  This region of the display taught by HA, in Fig 19B, could be modified by the teachings of Choi with a virtual image of the vehicle at an angle different than directly overhead (see HA at least [0260] and Fig 19B).  Modifying Hayakawa with the teachings of HA and Choi would be obvious to one of ordinary skill in the art, as described in further detail below. 
Applicant’s arguments, filed 8/25/2021, with respect to claim 1 has been fully considered and are persuasive.  Particularly, the Applicant has argued that the image generated by Choi’s virtual camera would only modify the left region of the display disclosed by Hayakawa, and that the motivation for HA at least [0260] and Fig 19B).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US-2018/0308358; already of record) in view of Choi et al. (US-2018/0354419; hereinafter Choi; already of record) and further in view of HA et al. (US-2017/0355307; hereinafter HA).
Regarding claim 1, Hayakawa discloses a parking assist apparatus (see Hayakawa Abstract), comprising: 
an information acquisition device including at least an image pickup device configured to acquire image data of surroundings of a vehicle, the information acquisition device being configured to acquire vehicle-surroundings information including information on an object present in the surroundings of the vehicle and information on a separation line on a road surface in the surroundings of the vehicle (see Hayakawa at least [0037]); 
a display device that is configured to display an image to an occupant of the vehicle (see Hayakawa at least [0117]-[0119] and Fig 7A); and 
a control unit comprising at least one processor (see Hayakawa at least [0031] control device 10), the control unit configured to:  
determine, based on the vehicle-surroundings information, a target parking region, which is a region in which the vehicle is to occupy when parking of the vehicle is complete (see Hayakawa at least [0031], Fig 2 step 107, and [0104]), and determine, as a target path, a path along which the vehicle is movable from a position of the vehicle at a current point in time to the target parking region (see Hayakawa at least Fig 2 step 108, and [0105]); 
execute parking assist control including steering angle automatic control on the vehicle for moving the vehicle along the determined target path (see Hayakawa at least [0113]);  
generate, based on the image data acquired by the image pickup device, a first viewpoint image of the vehicle and a vicinity of the vehicle as viewed from a position separated from the vehicle in a direction directly above the vehicle… (see Hayakawa at least [0040], Fig 3, and Fig 7A where a direct overhead image of the vehicle and parking space are displayed for an indefinite period)…  
cause the display device to simultaneously display the first viewpoint image in a first display region of the display device and the second viewpoint image in a second display region of the display device (see Hayakawa at least [0040], [0119]-[0120], and Fig 7A where the first display region 21a includes an overhead image, and the second region 21b can be displayed with different images captured by cameras).  
However, Hayakawa does not explicitly disclose the following:
…at a point in time at which the vehicle is determined to have reached the target parking region…
…as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle at the point in time at which the vehicle is determined to have reached the target parking region…
…a second viewpoint image of the vehicle and a vicinity of the vehicle… 
Choi, in the same field of endeavor, teaches
…at a point in time at which the vehicle is determined to have reached the target parking region (see Choi at least [0049])…
as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle at the point in time at which the vehicle is determined to have reached the target parking region (see Choi at least [0049], [0052], and Fig 2A reference numeral 215)…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario. Surround view technology, or around view monitors, are a common technology as disclosed in the instant Specification, which alludes to one of ordinary skill in the art, as seen in Choi, to provide different view modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed (see Choi at least [0049], [0053], and [0072]).
Neither Hayakawa nor Choi explicitly teach …a second viewpoint image of the vehicle and a vicinity of the vehicle… 
HA, in the same field of endeavor, teaches …a second viewpoint image of the vehicle and a vicinity of the vehicle (see HA at least [0260] and Fig 19B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus with the multiple view modes of Hayakawa and Choi with a display unit having two display areas, both of which are capable of displaying overhead virtual images of a vehicle as taught by HA for the benefit of having a larger range of detection by the sensors (see HA at least [0011]).
Regarding claim 3, Hayakawa in view of Choi and further in view of HA teach the parking assist apparatus according to claim 1, wherein the control unit is further configured to: 
generate the first viewpoint image (see Hayakawa at least [0040]) during a period from a point in time at which the parking assist control starts to a point in time before the vehicle reaches the target parking region (see Choi at least [0049] and [0072] which describe different vehicle speeds triggering different displayed angles of a vehicle), and display the first viewpoint image in the first display region at a first display magnification, which allows the entire vehicle and at least a part of the target parking region to be displayed (see Hayakawa at least [0040]); and 
display (see Hayakawa at least [0120]-[0121]), at and after the point in time at which the vehicle is determined to have reached the target parking region (see Choi at least [0049] and [0072] which describe different vehicle speeds triggering different displayed angles of a vehicle), the first viewpoint image in the first display region at a second display magnification, which allows the entire vehicle and at least a part of a peripheral region of the vehicle to be displayed, and which is larger than the first display magnification (see Hayakawa at least [0120]-[0121] where both of the display regions 21a and 21b may be displayed simultaneously or individually. Additionally, Hayakawa describes different achievable viewpoints to be displayed from corresponding cameras, and the size of the display adapting to the processed image data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario. Surround view technology, or around view monitors, are a common technology as disclosed in the instant Specification, which alludes to one of ordinary skill in the art, as seen in Choi, to provide different view modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed (see Choi at least [0049], [0053], and [0072]).
Regarding claim 4, Hayakawa in view of Choi and further in view of HA teach the parking assist apparatus according to claim 1, wherein the control unit is further configured to: 
set a plurality of viewpoint positions separated from the vehicle in a plurality of directions different from the direction directly above the vehicle at the point in time at which the vehicle is determined to have reached the target parking region (see Choi at least [0049] and [0072]); 
generate a plurality of images of the vehicle and a vicinity of the vehicle as viewed from the plurality of viewpoint positions based on the image data acquired by the image pickup device (see Choi at least [0133]-[0134]); and 
serially display the plurality of images on the display device (see HA at least [0260] and Fig 19B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario. Hayakawa’s display screen includes an overhead image as well as a monitoring image, of which is only limited by the intended use of said monitoring images. With reference to the aforementioned technology of virtual viewpoints, the image processing device of Hayakawa could be altered to provide additional camera angles, similar to those presented by Choi, to provide different viewing modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed. Different view modes for completed parking can allow a user to confirm the quality of a parking job and verify that the vehicle is within the boundaries of a space or not protruding too far from a sidewalk (see Choi at least [0049], [0053], and [0072).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus with the multiple view modes of Hayakawa and Choi with a display unit having two display areas, both of which are capable of displaying overhead virtual images of a vehicle as taught by HA for reasons similar to those in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/20/2021